           Case 1:20-cv-06526-AJN Document 25 Filed 03/02/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
C.A., individually and on behalf of S.S., S.S.,
individually and on behalf of S.S.,

                                Plaintiffs,
         -v-
                                                        CIVIL ACTION NO.: 20 Civ. 6526 (AJN) (SLC)
NEW YORK CITY DEPARTMENT OF EDUCATION,
                                                                ORDER FOR STATUS REPORT
                                Defendant.


SARAH L. CAVE, United States Magistrate Judge.

         Pursuant to the parties’ representation that they had reached a settlement agreement in

principle, the Court cancelled the scheduled settlement conference and directed the parties to

file a stipulation of dismissal by yesterday, March 1, 2021. (ECF No. 24).

         The parties did not do so and are now ORDERED to file a stipulation of dismissal or status

letter on the progress of settlement discussions by Friday, March 5, 2021.


Dated:          New York, New York
                March 2, 2021

                                                     SO ORDERED



                                                     _________________________
                                                     SARAH L. CAVE
                                                     United States Magistrate Judge
Case 1:20-cv-06526-AJN Document 25 Filed 03/02/21 Page 2 of 2




                              2
